Citation Nr: 0014102	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  94-42 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, J. H. and D. F.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1940 to 
August 1945.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The hearing officer's decision dated in December 1994 denied 
service connection for hearing loss disability and for 
tinnitus, and a Supplemental Statement of the Case was issued 
to the appellant.  In June 1997, the Board remanded both 
issues for a VA examination.  Service connection for tinnitus 
was granted by the RO in July 1999 and assigned the maximum 
evaluation for that disability.  The appellant has not filed 
a notice of disagreement as to the assignment of the 
disability evaluation.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed.Cir. 1997) (notice of disagreement following 
denial of a particular claim for service connection cannot be 
construed as a notice of disagreement following the granting 
of service connection for that claim).  Therefore, this claim 
is no longer on appeal and will not be discussed in the 
decision.


FINDING OF FACT

Post-service hearing loss disability is attributable to 
inservice noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  
38 U.S.C.A. § 1110 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal stems from a June 1994 rating decision that denied 
service connection for bilateral hearing loss disability.  
The issue was remanded by the Board in June 1997 for a VA 
examination.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).  Service connection for an 
organic disease of the nervous system is warranted when the 
disease is manifested to a compensable degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

Additionally, entitlement to service connection for impaired 
hearing is subject to the requirements of 38 C.F.R. § 3.385 
(1999), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The appellant's claim for service connection for bilateral 
hearing loss disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  A February 1995 
private medical opinion provided competent evidence of noise-
induced current sensorineural hearing loss and indicated that 
the appellant's 6 years of service in World War II as an 
airplane mechanic resulted in the hearing loss.

The RO has met its duty to assist the appellant in the 
development of his claim. under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from all identified treatment 
sources.  VA examinations were conducted and an additional 
opinion was obtained by the Board in August 1998.  
Furthermore, there is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Service records reveal that the appellant served as an 
airplane and engine mechanic during World War II.  His 
hearing was 20/20 bilaterally at the time of his enlistment 
examination in November 1940.  On examination in August 1943, 
his hearing was 20/20 bilaterally.  Hearing loss was not 
addressed on examination in March 1947.

The appellant submitted records between 1970 and 1971 that 
documented vocational rehabilitation for hearing loss through 
the State of Louisiana.

A February 1995 letter from Dr. B. indicated that the 
appellant had served for 6 years in service as an airplane 
mechanic and was exposed to extreme noise even though he wore 
earmuffs.  This resulted in sensorineural hearing loss.

On the authorized VA audiological evaluation in July 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
105
105
105
105
LEFT
105
95
100
105
105

The examiner was unable to test speech recognition ability.

The appellant testified before the Board in November 1996.  
He was exposed to extremely loud noise and vibration in 
service when he worked as a mechanic on large airplanes.  He 
would sit by an engine while it ran at high speed to check 
for oil leaks and when he came out he could not hear for 
days.  He wore protective earmuffs.  He had treatment in 
service and immediately after service for hearing loss.  The 
doctors would flush out his ears and puts drops in, but when 
he saw it was doing no good, he just started to live with it.

A VA examination was conducted in September 1997.  The 
examiner reviewed the service medical records and located a 
complaint of hearing loss in 1943, however there was no 
follow-up evaluation.  Examinations in 1947 and 1949 had 
revealed normal auditory canals, but gave no information 
regarding hearing sensitivity.  Moderately severe 
sensorineural hearing loss was identified bilaterally in 
September 1976.  Extensive noise exposure was reported in 
service and in civilian occupations following discharge, with 
onset of problems reported to be during his military tour.  
The audiology examination was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
85
105
LEFT
80
75
80
105
105

Speech audiometry revealed speech recognition ability of 24 
percent in the right ear and of 42 percent in the left ear.

Severe to profound primarily sensorineural hearing loss was 
identified bilaterally.  The etiology was unknown.  The 
problem was as likely as not to be related to noise exposure 
reported in both military and civilian work history.

The issue was remanded by the Board for the examiner to 
answer the following questions: Was there evidence of hearing 
loss in service?  Was there any evidence consistent with 
sensorineural hearing loss during service?  Was there any 
evidence of sensorineural hearing loss within one year of 
separation from service?  Was there a basis to attribute the 
current hearing loss to inservice activity?  Was there 
support for the February 1995 opinion that extreme noise 
exposure in service resulted in sensorineural hearing loss?

An addendum to this examination was issued in response to the 
Board's inquiries in August 1998.  The same examiner 
reiterated that the hearing loss was as likely as not to be 
related to noise exposure in both military and civilian work 
history.  The examiner stated that it was well documented 
that extreme noise exposure such as aircraft engines as well 
as noises produced in civilian occupations engage in by the 
veteran were causative factors in hearing loss.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The addendum to the VA examination failed to answer all of 
the questions posed by the Board, however the RO declined the 
opportunity to develop additional evidence.  

Current hearing loss disability for VA purposes has been 
established.  Noise exposure in service has been established 
by the service records.

The February 1995 private medical opinion unequivocally 
attributed the appellant's current sensorineural hearing loss 
to noise exposure in service.  VA examiners have indicated 
his current sensorineural hearing loss is "as likely as 
not" attributable to inservice noise exposure as to post-
service noise exposure.  

Therefore, the Board is presented with competent and credible 
medical evidence that either positively or equivocally 
attributes post-service sensorineural hearing loss to 
inservice noise exposure.  There is no negative evidence in 
that regard and the Board has no basis to exclude inservice 
noise exposure as a factor in the development of post-service 
hearing loss disability.  Therefore, the evidence supports 
the claim and service connection for bilateral sensorineural 
hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss disability is 
granted.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

